PER CURIAM.
Defendant appeals from the revocation of his probation granted after a prior finding of contempt for wilful nonsupport. The trial judge made certain findings of fact in revoking probation. As the state here concedes, one of those findings — that defendant had held no job for the past four years — was incorrect. We reverse and remand with instructions to reconsider the decision to revoke probation in light of this corrected view of the facts.1
Reversed and remanded with instructions to reconsider the decision to revoke probation.

 Much of defendant’s argument on appeal goes to the propriety of the trial court’s original finding of contempt. Defendant did not appeal from that original determination; its correctness is not before us now.